TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00257-CR


Michael Joseph Taplin, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 05-1000-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Michael Joseph Taplin seeks to appeal his conviction for two counts of aggravated
sexual assault of a child.  The pro se notice of appeal was filed two months after sentence
was imposed.  See Tex. R. App. P. 26.2(a).  The trial court has certified that this is a plea bargain
case and Taplin has no right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  The court has
also certified that Taplin waived the right of appeal.  See Blanco v. State, 18 S.W.3d 218, 220
(Tex. Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). 
The appeal is dismissed.
 





				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   May 22, 2007
Do Not Publish